Motion Granted, Vacated and
Remanded and Memorandum Opinion filed April 1, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00658-CV
____________
 
INWOOD FOREST PARTNERS, L.P. and CAMINATA HOLDINGS,
LLC, its General Partner, Appellants
 
V.
 
INWOOD FOREST COMMUNITY IMPROVEMENT ASSOCIATION and
CLYMER WRIGHT, Appellees
 
 

On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2007-16697
 
 
 

M E M O R
A N D U M   O P I N I O N
            This
is an appeal from a modified final judgment signed April 30, 2010.  On March 29,
2011, the parties filed a joint motion to vacate the judgment and remand the
cause to the trial court for entry of an agreed judgment.  See Tex.
R. App. P. 42.1.  The motion is
granted.
            Accordingly, the judgment is vacated without regard to the
merits, and the cause remanded to the trial court with instructions to render a
final judgment in conformance with the parties’ settlement agreement.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.